Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 05/28/2021.
Reply to Applicants arguments
3. Applicant’s arguments and claim amendments filed with the office on 05/28/2021 were fully considered and found to be not persuasive. Examiner respectfully disagrees and maintains that the arguments regarding “at least one device under test platform, wherein the at least one device under test platform is attached to the common interface, wherein the spring is configured to hold the at least one device under test platform in position” are directed to subject matter newly introduced as amended claim limitations. Please see the rejection below Mow et al (US 2011/0084887 A1) and in view of Fujita et al (US 2016/0025788 A1).

    PNG
    media_image1.png
    297
    220
    media_image1.png
    Greyscale
Regarding the new limitations, “at least one device under test platform, wherein the at least one device under test platform is attached to the common interface, wherein the spring is configured to hold the at least one device under test platform in position”, Fujita et al (US 2016/0025788 A1) teaches, a module socket, a device for testing a wireless module, and a method for testing a wireless module that can increase the reliability of module characteristics obtained by testing a wireless module ([0006]). In the modification of FIG. 6(B), spring members 31 are disposed on the side opposite to the placement surface 20p of the seat member 20a. The spring members 31 have a function of a damper for buffering a load that 

    PNG
    media_image2.png
    605
    703
    media_image2.png
    Greyscale
Fujita et al further teaches, before a start of a module characteristics test, the wireless module 5 is housed in the recess 26a of the base 26 and the plural electrode terminals 5b are brought into contact with the plural respective conductive pins 27. The wireless module 5 is pressed by the projection 23e of the socket lid 23 and the hooks 25 nip the socket lid 23 and the base 26. As a result, the wireless module 5 is fixed in the module socket 20H (paragraph [0152]). In the module socket 20H, the influences of its members (e.g., resin members) can be suppressed. As a result, the accuracy of module characteristics measurement and testing on the wireless module 5 having the antenna 8 the direction of its directivity is in the direction that is approximately perpendicular to the antenna 8 mounting surface 5a can be increased. For example, the degree of lowering of the accuracy of the module characteristics measurement performed by a measuring device (e.g., module characteristics measuring unit or measuring device 48) which is disposed on the Z-axis negative side of the module socket 20H can be reduced (paragraph [0153]). 

One of the ordinary skill in the art would have been motivated to make this modification for releasably securing the antenna locking it in a rotational orientation as desired, and variations of the antenna characteristics can be suppressed and hence the accuracy of measurement on the wireless module 5 can be increased, as taught by Fujita et al.
Please See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[It is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4. Claims 1-5, 7, 8, 11, 13, 15-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Mow et al (US 2011/0084887 A1), and in view of Fujita et al (US 2016/0025788 A1).

    PNG
    media_image3.png
    614
    507
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
Regarding independent claim 1, Mow et al (US 2011/0084887 A1) teaches, A measurement system for over-the-air measurements (paragraph [0049]), the measurement system comprising: a device under test (element 10, figure 2); at least one antenna (element 26, figure 2, paragraph [0049]); a positioner for positioning the device under test (figures 6, 9), wherein the positioner comprises at least one rotational axis (figure 6); and a measurement equipment connected to the at least one antenna (paragraph [0017], [0061]); and wherein the at least one rotational axis comprises a common interface for different measurement setups (figure 6), and wherein the at least one rotational axis comprises a locking mechanism, and/or the common interface (The rod supporting the DUT 10 is the common interface which can support any DUT and rotate it about rotation axes as shown in figure 6) comprises a locking mechanism (figure 6, As shown in FIG. 6, DUT 10 may be rotated in multiple directions. DUT 10 may, for example, be attached to a DUT support structure such as rod 52. Rod 52 may be connected to a movable base structure such as base 54. Using a motor or other positioning equipment at the upper end of rod 52, DUT 10 may be rotated about rotational axis 60 in the direction of arrow 62. Rod 52 may also be rotated about rotational axis 56 in the direction of arrow 58 by a motor or other positioning equipment in base 54. Rotating DUT 10 in this way may allow test system 22 to gather data for a variety of desired beam angles. It is inherent that the DUT 10 mounted on a rod like structure 52 with a hole will 
Furthermore it should be noted that the recitation, one rotational axis comprises a locking mechanism, and/or the common interface comprises a locking mechanism is in the alternate, which requires only one of the recited elements to satisfy the claim requirements.
Mow et al fails to teach the limitations “a spring arranged in a region of the at least one rotational axis, at least one device under test platform, wherein the at least one device under test platform is attached to the common interface, wherein the spring is configured to hold the at least one device under test platform in position”.

    PNG
    media_image1.png
    297
    220
    media_image1.png
    Greyscale
Fujita et al (US 2016/0025788 A1) teaches, a module socket, a device for testing a wireless module, and a method for testing a wireless module that can increase the reliability of module characteristics obtained by testing a wireless module ([0006]). In the modification of FIG. 6(B), spring members 31 are disposed on the side opposite to the placement surface 20p of the seat member 20a. The spring members 31 have a function of a damper for buffering a load that is exerted on the placement stage 20C. The spring members 31 are resilient in the direction in which the placement surface 20p is pushed. Since the anechoic box 40 exists under the placement stage 20C (i.e., on the destination side in the pushing direction), even when the pusher 10 is lowered, the seat member 20a of the placement stage 20C receives resilient forces from the spring members 31 and is thereby prevented from sinking down [0080].

    PNG
    media_image5.png
    203
    355
    media_image5.png
    Greyscale
Fujita et al further teaches, before a start of a module characteristics test, the wireless module 5 is housed in the recess 26a of the base 26 and the plural electrode terminals 5b are brought into contact with the plural respective conductive pins 27. The wireless module 5 is pressed by the projection 23e of the socket lid 23 and the hooks 25 nip the socket lid 23 and the base 26. As a result, the wireless module 5 is fixed in the module socket 20H (paragraph [0152]). In the module socket 20H, the influences of its members (e.g., resin members) can be suppressed. As a result, the accuracy of module characteristics measurement and testing on the wireless module 5 having the antenna 8 the direction of its directivity is in the direction that is approximately perpendicular to the antenna 8 mounting surface 5a can be increased. For example, the degree of lowering of the accuracy of the module characteristics measurement performed by a measuring device (e.g., module characteristics measuring unit or measuring device 48) which is disposed on the Z-axis negative side of the module socket 20H can be reduced (paragraph [0153]). 
 Therefore it would have been obvious to one of the ordinary skill in the art to have modified the teachings of Mow et al by providing a spring biased mechanism as a damper for buffering a load that is exerted on the placement stage as taught by Fujita et al.
One of the ordinary skill in the art would have been motivated to make this modification for releasably securing the antenna locking it in a rotational orientation as desired, and variations of the antenna characteristics can be suppressed and hence the accuracy of measurement on the wireless module 5 can be increased, as taught by Fujita et al.
In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[It is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).

Regarding dependent claim 2, Mow et al (US 2011/0084887 A1) and Fujita et al (US 2016/0025788 A1) teach the measurement system according to claim 1.
Mow et al further teaches, wherein the at least one antenna is adapted to create at least one electromagnetic wave along at least one vertical axis with respect to the device under test (paragraphs [0047], [0049]).

Regarding dependent claim 3, Mow et al (US 2011/0084887 A1) and Fujita et al (US 2016/0025788 A1) teach the measurement system according to claim 1.
Mow et al further teaches, wherein the at least one antenna comprises at least one feed antenna (paragraph [0051]).
 
Regarding dependent claim 4, Mow et al (US 2011/0084887 A1) and Fujita et al (US 2016/0025788 A1) teach the measurement system according to claim 1.
Mow et al further teaches, wherein one or more of the following conditions exist: the positioner comprises one or more of an elevation and a swing for the at least one rotational axis 

 Regarding dependent claim 5, Mow et al (US 2011/0084887 A1) and Fujita et al (US 2016/0025788 A1) teach the measurement system according to claim 1.
Mow et al further teaches, wherein the at least one rotational axis is arranged within an area directly below the device under test (figure 6).

Regarding dependent claim 7, Mow et al (US 2011/0084887 A1) and Fujita et al (US 2016/0025788 A1) teach the measurement system according to claim 6.
Mow et al further teaches, wherein the locking mechanism is a bayonet-type locking mechanism (figure 6. As shown in FIG. 6, DUT 10 may be rotated in multiple directions. DUT 10 may, for example, be attached to a DUT support structure such as rod 52. Rod 52 may be connected to a movable base structure such as base 54. Using a motor or other positioning equipment at the upper end of rod 52, DUT 10 may be rotated about rotational axis 60 in the direction of arrow 62. Rod 52 may also be rotated about rotational axis 56 in the direction of arrow 58 by a motor or other positioning equipment in base 54. Rotating DUT 10 in this way may allow test system 22 to gather data for a variety of desired beam angles. It is inherent that the DUT 10 mounted on a rod like structure 52 with a hole will have a locking mechanism to hold the DUT assembly in place during rotation 62).


Regarding dependent claim 8, Mow et al (US 2011/0084887 A1) and Fujita et al (US 2016/0025788 A1) teach the measurement system according to claim 6.
Mow et al further teaches, wherein the different measurement setups comprise a measurement setup comprising one of a thermally isolated space, a thermal bubble, a thermally isolated space with radio frequency neutral material, and a thermal bubble with radio frequency neutral material (paragraph [0054]).

Regarding dependent claim 11, Mow et al (US 2011/0084887 A1) and Fujita et al (US 2016/0025788 A1) teach the measurement system according to claim 1.
Mow et al further teaches, wherein the different measurement setups comprise a measurement setup comprising a base station (paragraph [0056]).

Regarding dependent claim 13, Mow et al (US 2011/0084887 A1) and Fujita et al (US 2016/0025788 A1) teach the measurement system according to claim 12.
Mow et al further teaches, wherein a material of the at least one device under test platform comprises one of foam, rigid foam, rigid foam based on polymethacrylimide, and rohacell (paragraph [0054]).

Regarding dependent claim 15, Mow et al (US 2011/0084887 A1) and Fujita et al (US 2016/0025788 A1) teach the measurement system according to claim 1.
Mow et al further teaches, wherein the worm gear driven tilt device uses the at least one rotational axis of the positioner (figure 6 and its description, As shown in FIG. 6, DUT 10 may be 

Regarding dependent claim 16, Mow et al (US 2011/0084887 A1) and Fujita et al (US 2016/0025788 A1) teach the measurement system according to claim 1.
Mow et al further teaches, wherein the at least one rotational axis comprises an inner rotational axis and an outer rotational axis, and wherein the common interface is arranged in a manner that the device under test is in the center of rotation of the outer rotational axis (figure 6, As shown in FIG. 6, DUT 10 may be rotated in multiple directions. DUT 10 may, for example, be attached to a DUT support structure such as rod 52. Rod 52 may be connected to a movable base structure such as base 54. Using a motor or other positioning equipment at the upper end of rod 52, DUT 10 may be rotated about rotational axis 60 in the direction of arrow 62. Rod 52 may also be rotated about rotational axis 56 in the direction of arrow 58 by a motor or other positioning equipment in base 54. Rotating DUT 10 in this way may allow test system 22 to gather data for a variety of desired beam angles. The rod holding DUT 10 is movable through the hole on element 52 along the axis 62). 

Regarding dependent claim 17, Mow et al (US 2011/0084887 A1) and Fujita et al (US 2016/0025788 A1) teach the measurement system according to claim 1.
Mow et al further teaches, wherein the at least one rotational axis comprises an inner rotational axis and an outer rotational axis, and wherein the common interface is arranged in a manner that the device under test is out of the center of rotation of the inner rotational axis (figure 6, As shown in FIG. 6, DUT 10 may be rotated in multiple directions. DUT 10 may, for example, be attached to a DUT support structure such as rod 52. Rod 52 may be connected to a movable base structure such as base 54. Using a motor or other positioning equipment at the upper end of rod 52, DUT 10 may be rotated about rotational axis 60 in the direction of arrow 62. Rod 52 may also be rotated about rotational axis 56 in the direction of arrow 58 by a motor or other positioning equipment in base 54. Rotating DUT 10 in this way may allow test system 22 to gather data for a variety of desired beam angles. The rod holding DUT 10 is movable through the hole on element 52 along the axis 62).

Regarding independent claim 18, Mow et al (US 2011/0084887 A1) teaches, A measurement method for over-the-air measurements(paragraph [0049]), the measurement method comprising the steps of: positioning a device under test (element 10, figure 2) with the 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
aid of a positioner comprising at least one rotational axis (figures 6, 9); and creating at least one electromagnetic wave along at least one vertical axis with respect to the device under test (paragraphs [0047], [0049]) with the aid of at least one antenna (element 26, figure 2, paragraph 
    PNG
    media_image6.png
    552
    455
    media_image6.png
    Greyscale
mechanism (figure 6, As shown in FIG. 6, DUT 10 may be rotated in multiple directions. DUT 10 may, for example, be attached to a DUT support structure such as rod 52. Rod 52 may be connected to a movable base structure such as base 54. Using a motor or other positioning equipment at the upper end of rod 52, DUT 10 may be rotated about rotational axis 60 in the direction of arrow 62. Rod 52 may also be rotated about rotational axis 56 in the direction of arrow 58 by a motor or other positioning equipment in base 54. Rotating DUT 10 in this way may allow test system 22 to gather data for a variety of desired beam angles. It is inherent that the DUT 10 mounted on a rod like structure 52 with a hole will have a locking mechanism to hold the DUT assembly in place during rotation 62, paragraph [0071]).
Furthermore it should be noted that the recitation, one rotational axis comprises a locking mechanism, and/or the common interface comprises a locking mechanism is in the alternate, which requires only one of the recited elements to satisfy the claim requirements.
Mow et al fails to teach the limitations “a spring arranged in a region of the at least one rotational axis, at least one device under test platform, wherein the at least one device under 
Fujita et al (US 2016/0025788 A1) teaches, a module socket, a device for testing a wireless module, and a method for testing a wireless module that can increase the reliability of module characteristics 
    PNG
    media_image1.png
    297
    220
    media_image1.png
    Greyscale
obtained by testing a wireless module ([0006]). In the modification of FIG. 6(B), spring members 31 are disposed on the side opposite to the placement surface 20p of the seat member 20a. The spring members 31 have a function of a damper for buffering a load that is exerted on the placement stage 20C. The spring members 31 are resilient in the direction in which the placement surface 20p is pushed. Since the anechoic box 40 exists under the placement stage 20C (i.e., on the destination side in the pushing direction), even when the pusher 10 is lowered, the seat member 20a of the placement stage 20C receives resilient forces from the spring members 31 and is thereby prevented from sinking down [0080].

    PNG
    media_image5.png
    203
    355
    media_image5.png
    Greyscale
Fujita et al further teaches, before a start of a module characteristics test, the wireless module 5 is housed in the recess 26a of the base 26 and the plural electrode terminals 5b are brought into contact with the plural respective conductive pins 27. The wireless module 5 is pressed by the projection 23e of the socket lid 23 and the hooks 25 nip the socket lid 23 and the base 26. As a result, the wireless module 5 is fixed in the module socket 20H (paragraph [0152]). In the module socket 20H, the influences 
 Therefore it would have been obvious to one of the ordinary skill in the art to have modified the teachings of Mow et al by providing a spring biased mechanism as a damper for buffering a load that is exerted on the placement stage as taught by Fujita et al.
One of the ordinary skill in the art would have been motivated to make this modification for releasably securing the antenna locking it in a rotational orientation as desired, and variations of the antenna characteristics can be suppressed and hence the accuracy of measurement on the wireless module 5 can be increased, as taught by Fujita et al.
Please also see, See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“It is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).

Regarding dependent claim 19, Mow et al (US 2011/0084887 A1) and Fujita et al (US 2016/0025788 A1) teach the measurement system according to claim 18.


Regarding dependent claim 20, Mow et al (US 2011/0084887 A1) and Fujita et al (US 2016/0025788 A1) teach the measurement system according to claim 18.
Mow et al further teaches, wherein the measurement method further comprises the step of: arranging the at least one rotational axis within an area directly below the device under test (figure 6).
5. Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mow et al (US 2011/0084887 A1), Fujita et al (US 2016/0025788 A1) and in further view of Tankielun et al (US 2012/0286122 A1).
Regarding dependent claim 9, Mow et al (US 2011/0084887 A1) teaches the measurement system according to claim 1.
Mow et al (US 2011/0084887 A1) and Fujita et al (US 2016/0025788 A1) fail to explicitly teach, the different measurement setups comprise a measurement setup comprising one or more of head and hand phantoms.
Tankielun et al (US 2012/0286122 A1), In a preferred embodiment, the holding means is suitable for holding the device for wireless communication together with a simulating device for simulating at least a part of a human body like a simulated human head and/or a simulated human hand. In an alternative embodiment, the holding means has inhomogeneous relative permittivity simulating at least a part of a human body. Both embodiments, have the advantage to permit the testing of influences of the human body during the OTA performance testing. The 
Therefore it would have been obvious to one of the ordinary skill in the art to have modified the teachings of Mow et al and Sutherland et al teach by providing a simulating device for simulating at least a part of a human body like a simulated human head and/or a simulated human hand as taught by Tankielun et al. 
One of the ordinary skill in the art would have been motivated to make this modification such that an OTA performance testing without any human body influences can be performed.
6. Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mow et al (US 2011/0084887 A1), Fujita et al (US 2016/0025788 A1) and in view of Taylor (US 2018/0343069 A1).
Regarding dependent claim 9, Mow et al (US 2011/0084887 A1) and Fujita et al (US 2016/0025788 A1) teach the measurement system according to claim 1.
Mow et al and Fujita et al (US 2016/0025788 A1) fails to explicitly teach, the different measurement setups comprise a measurement setup comprising one or more of head and hand phantoms.


One of the ordinary skill in the art would have been motivated to make this modification such that an OTA performance testing without any human body influences can be performed.
9. Claims 10, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mow et al (US 2011/0084887 A1), Fujita et al (US 2016/0025788 A1) and in further view of Kildal (EP 3182619 A1).
Regarding dependent claim 10, Mow et al (US 2011/0084887 A1) and Fujita et al (US 2016/0025788 A1) teach the measurement system according to claim 1.
Mow et al and Sutherland et al fail to explicitly teach, wherein the different measurement setups comprise a measurement setup comprising a heavy-weight device under test. 
Kildal (EP 3182619 A1) teaches, the vehicle to be tested is located on a rotatable platform, which preferably can rotate the car 360 degrees. The platform is preferably arranged to be rotatable continuously or intermittently during measurement. The chamber may be intended and adapted for measurements of cars only, but may also be arranged for measurement of busses and trucks, as well as other 20 types of vehicles. The car/vehicle is preferably provided with a de- vice for wireless communication, such as for the LTE/4G system, or for another communication system such as Wi-Fi, 3G, 2G, IEEE 802.1 1 b/g/n (Wi-Fi), worldwide interoperability for microwave access (WiMAX). The device may also be mounted in or even integrated with the vehicle itself ([0014]-[0016]).

One of the ordinary skill in the art would have been motivated to make this modification such that an OTA performance testing of a vehicular communication device.

Regarding dependent claim 14, Mow et al (US 2011/0084887 A1) and Fujita et al (US 2016/0025788 A1) teach the measurement system according to claim 1.
Mow et al (US 2011/0084887 A1), Fujita et al (US 2016/0025788 A1) fail to explicitly teach, wherein the different measurement setups comprise a measurement setup comprising one of a radar, an automotive radar, a radar with a worm gear driven tilt device, and an automotive radar with a worm gear driven tilt device.
Kildal (EP 3182619 A1) teaches, According to the present invention, the vehicle to be tested is located on a rotatable platform, which preferably can rotate the car 360 degrees. The platform is preferably arranged to be rotatable continuously or intermittently during measurement. The chamber may be intended and adapted for measurements of cars only, but may also be arranged for measurement of busses and trucks, as well as other types of vehicles. The car/vehicle is preferably provided with a de- vice for wireless communication, such as for the LTE/4G system, or for another communication system such as Wi-Fi, 3G, 2G, IEEE 802.1 1 b/g/n (Wi-Fi), worldwide interoperability for microwave access (WiMAX). The device may also be mounted in or even integrated with the vehicle itself ([0014]-[0016]).

One of the ordinary skill in the art would have been motivated to make this modification such that an OTA performance testing of a vehicular communication device.
7. Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mow et al (US 2011/0084887 A1), Fujita et al (US 2016/0025788 A1) and in further view of Elfstrom et al (US 2018/0375593 A1).
Regarding dependent claim 12, Mow et al (US 2011/0084887 A1) teaches the measurement system according to claim 1.
Mow et al, Fujita et al (US 2016/0025788 A1) fails to explicitly teach, wherein the different measurement setups comprise a measurement setup comprising the at least one device under test platform with at least one inlet and at least one outlet for warm or cool air. 
Elfstrom et al (US 2018/0375593 A1) teaches, the absolute measurement values in a normal condition may be used as a reference for the relative measurement conducted in extreme temperature condition. The extreme temperate condition measurement requires a new type of OTA test approach, where the communication node 103 is put in a rather small shielded anechoic chamber, where the temperature can easily be controlled. Also extreme conditions for vibration can be managed in this type of test location 105 (paragraph [0059]). This approach of handling OTA testing in extreme condition requires the communication node 103 to be tested to be configured exactly the same when RF characteristics are tested in facility A and B, i.e. in the reference location and the test location (paragraph [0068]). First the communication node 103 is 

One of the ordinary skill in the art would have been motivated to make this modification such that a temperature variation of OTA performance for the DUT can be evaluated.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858